UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7767


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HENRY P. BENNETT, JR., a/k/a Juni, a/k/a Unc,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:07-cr-00924-DCN-1)


Submitted: October 8, 2021                                        Decided: January 11, 2022


Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett DeHart, Acting
United States Attorney, Columbia, South Carolina, Andrew R. de Holl, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry P. Bennett, Jr., a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. We review a district court’s order denying a compassionate release motion for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have

reviewed the record and discern no abuse of discretion. The district court denied Bennett’s

motion after assessing the applicable 18 U.S.C. § 3553(a) factors and sufficiently explained

its reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

(discussing amount of explanation required for denial of compassionate release motion).

We therefore affirm the district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2